DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None the prior art references cited on the 1449s or the 892 teach or disclose alone or in combination the highlighted portions below.
21. (New) A method, comprising:
defining a first routing rule for causing calls to a first telephone number to be routed to a first software service associated with a first software platform user;
defining a second routing rule for causing calls to a second telephone number to be routed to a second software service associated with a second software platform user;
responsive to a first call to the first telephone number, routing the first call to the first software service according to the first routing rule; and
 responsive to a second call to the second telephone number, routing the second call to the second software service according to the second routing rule.

29. (New) A non-transitory computer readable medium storing instructions that, when executed by a processor, cause a performance of operations comprising:

defining a first routing rule for causing calls to a first telephone number to be routed to a first software service associated with a first software platform user;
defining a second routing rule for causing calls to a second telephone number to be routed to a second software service associated with a second software platform user;
responsive to a first call to the first telephone number, routing the first call to the first software service according to the first routing rule; and
responsive to a second call to the second telephone number, routing the second call to the second software service according to the second routing rule.

35 (New) A system comprising:
a server device including a memory and a processor configured to execute instructions stored in the memory to:
define a first routing rule for causing calls to a first telephone number to be routed to a first software service associated with a first software platform user;
 	define a second routing rule for causing calls to a second telephone number to be routed to a second software service associated with a second software platform user;
 	responsive to a first call to the first telephone number, route the first call to the first software service according to the first routing rule; and
 	responsive to a second call to the second telephone number, route the second call to the second software service according to the second routing rule. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Note the Abstracts and Figs. of the additional references cited on
the accompanying 892.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -
272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax
phone number for the organization where this application or proceeding is assigned
is 571 -273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 -7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
10Sep2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652